Name: 2004/22/EC: Commission Decision of 29 December 2003 amending Decision 94/83/EC on Community financial assistance to improve the system of veterinary controls at the Community's external frontier in Germany (notified under document number C(2003) 5201)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  politics and public safety;  international law;  agricultural policy;  cooperation policy
 Date Published: 2004-01-09

 Avis juridique important|32004D00222004/22/EC: Commission Decision of 29 December 2003 amending Decision 94/83/EC on Community financial assistance to improve the system of veterinary controls at the Community's external frontier in Germany (notified under document number C(2003) 5201) Official Journal L 005 , 09/01/2004 P. 0089 - 0089Commission Decisionof 29 December 2003amending Decision 94/83/EC on Community financial assistance to improve the system of veterinary controls at the Community's external frontier in Germany(notified under document number C(2003) 5201)(Only the German text is authentic)(2004/22/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field(1), as last amended by Regulation (EC) No 806/2003(2), and in particular Article 38 thereof,Whereas:(1) The Commission, in its Decision 94/83/EC(3), established the Community's financial participation in the programme presented by Germany to improve the system of veterinary controls at the Community's external frontier in Germany.(2) The German authorities have requested an extension of the deadline for the completion of their programme in order to compensate for delays in the building and renovation of infrastructure, and, in this context, the abovementioned Decision should therefore be amended to extend the deadline established for the completion of the programme and to allow time for the necessary testing.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 94/83/EC is hereby amended as follows:1. Article 2(2), second indent: the date 30 June 1995 is replaced by the date 31 December 2000.2. The following paragraph 4 is added to Article 3:"The Commission, in collaboration with the competent German authorities, may carry out in situ checks relating to expenditure incurred pursuant to this Decision."Article 2This Decision is addressed to the Federal Republic of Germany.Done at Brussels, 29 December 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 19.(2) OJ L 122, 16.5.2003, p. 1.(3) OJ L 42, 15.2.1994, p. 18.